RESOLUCIÓN
Se le concede a la parte recurrida un término de 15 días, contados a partir de la notificación de esta Resolución, para que comparezca y muestre causa por la cual no se deba revocar la Resolución dictada por el Tribunal de Ape-laciones en el Caso Núm. KLCE201101319, L.M. Quality Motors, Inc. v. Motorambar, Inc.
Hasta tanto este Tribunal resuelva lo que proceda en derecho, se ordena la paralización de los procedimientos en el Tribunal de Primera Instancia. Notifíquese por teléfono, telefax y por la vía ordinaria.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera García emitió un voto particular disidente, al cual se unieron la Jueza *260Asociada Señora Pabón Charneco y los Jueces Asociados Señores Feliberti Cintrón y Estrella Martínez.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo